PS 8
(12/04)

                         UNITED STATES DISTRICT COURT
                                       for the
                               District of New Jersey


U.S.A. vs. Roque Bisono                                                       Docket No. 18-161 -3 (RBK)

                      Petition for Action on Conditions of Pretrial Release


        COMES NOW ADRIENNE K. SMITH PRETRIAL SERVICES OFFICER, presenting
an official report upon the conduct of defendant Roque Bisono, who was placed under pretrial
release supervision by the HONORABLE JOEL SCHNEIDER sitting in the Court at
Camden, New Jersey, on April 5, 2018, under the following conditions:

1. $50,000 unsecured appearance bond co-signed by Yesenia Solis.
2. Pretrial Services Supervision.
3. Surrender all passports/travel documents by April 6, 2018. Do not apply for new travel
   documents.
4. Substance abuse testing and/or treatment as directed by Pretrial Services.
5. No contact with victims or witnesses.
6. Refrain from the use or unlawful possession of narcotic drugs unless prescribed by a license
   physician.
7. Surrender/do not possess any firearms. All firearms in any home in which the defendant
   resides shall be removed, in compliance with New Jersey state law.
8. Unsecured bond to be cosigned by April 6, 2018
9. Travel is restricted to the District of New Jersey unless otherwise approved by U.S. Pretrial
   Services
10.Defendant may travel to Pennsylvania and Delaware for work purposes.


On November 7, 2018 the defendant entered a guilty plea before Your Honor and is pending
sentencing.


          Respectfully presenting petition for action of Court and for cause as follows:

                               [SEE ATTACHED ADDENDUM]


PRAYING THAT THE COURT WILL ORDER a mental health testing and treatment
condition
ORDER OF COURT                                  I declare under penalty of perjury that the
                                                foregoing is true and correct.
                                7th
Considered and ordered this __________    day
      July
of ______________, _____
                      2021 and ordered filed    Executed
and made a part of the records in the above     on       ___June 10, 2021______________
case.

___________________________________
                                                                               ____________
Honorable Robert B. Kugler
                                                ADRIENNE K. SMITH
Senior U.S. District Judge
                                                Senior U.S. Pretrial Services Officer
